DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Acknowledgement of Receipt
	Applicant's response filed on 06/01/2022 to the Office Action mailed on 03/14/2022 is acknowledged.
Claim Status
Claims 1, 3-12, and 14-22 are pending. 
Claims 2 and 13 were previously canceled.
Claims 10-12 and 14-20 are withdrawn as being directed to a non-elected invention.
Claims 1, 3-9, 21, and 22 have been examined.
Claims 1, 3-9, 21, and 22 are rejected.
Priority
	Priority to CON 14/064685 filed on 10/28/2013, which claims priority to CON 13/367747 filed on 02/07/2012, which claims priority to applications 61/486523 filed on 05/16/2011 and 61/441716 filed on 02/11/2011 is acknowledged.

Withdrawn and New Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Response to Applicant’s Arguments
The rejection of clams 1, 3-9, 21 and 22 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Heathfield et al. (US Patent 4867985, Published 09/19/1989) in view of Kaj et al. (US Patent 5397573, Published 03/14/1995), Timmons et al. (US Patent Application Publication 2010/0297251 A1, Published 11/25/2010), and Ofner et al. (US Patent 2366749, Published 01/09/1945) as evidenced by Pullen et al. (US Patent 5328682, Published 07/12/1994) is withdrawn in view of Applicant’s arguments.

This rejection is a new ground of rejection.
Claims 1, 3-5, 7-9, 21, and 22 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chenevier et al. (US Patent Application Publication 2006/0165794 A1, Published 07/27/2006) in view of Juergens (International Application Publication Under the PCT WO 94/28895, Published 12/22/1994).
The claims are directed to a particulate dosage comprising a core comprising 30% to 70% pure micronized crystalline L-menthol, 25 to 60% microcrystalline cellulose, and 0.5 to 4% hypromellose and an enteric coating over the core comprising methacrylic acid copolymer. The particles having a diameter of 0.1 to 3mm. 
Chenevier et al. teach a directly tabletable gastroresitant spheroid comprising a core comprising one or more active principles and at least one binder, wherein the core is directly coated with a film comprising an enteric polymer (paragraphs 0023-0026). The core may optionally also comprise a diluent (filler) and an antistat (paragraph 0039). The active principle can be selected from the group consisting of analgesics and anti-inflammatories (paragraph 0028). The binder can be selected from hydroxpropylmethylcellulose (paragraphs 0034 and 0035). The binder is present in an amount up to about 50% by weight, preferably up to about 20% by weight, relative to the weight of the uncoated cores (paragraph 0037). The diluent may be selected from microcrystalline cellulose in an amount up to about 95%, preferably up to about 50% by weight, relative of the uncoated particles (paragraphs 0040-0041). The enteric polymer can be selected from the group consisting of methacrylic acid copolymer (paragraph 0049). The spheroids have a diameter of between 0.1-2mm, preferably 0.3-1mm (paragraph 0073). The active principle, initially are in the form of a powder or microcrystals (micronized crystals) that can be used in dry state (paragraph 0032). The core comprising the active principle are prepared by extrusion with spheronization (paragraph 0099). “The enteric coating allows the core comprising the active principle to remain intact during the residence time in the stomach, of approximately two hours, in a medium whose pH is approximately between 1 and 3. Once inside the small intestine, comprising the duodenum, jejunum and ileum, the enteric coating will dissolve rapidly in a medium whose pH is greater than 4.5 and increases steadily up to a pH of approximately 7.2 in its distal part.” (paragraph 0005). The spheroids are formed into a multiparticulate tablet (paragraph 0001). 
Chenevier et al. lacks a teaching or suggestion wherein the core comprises L-menthol and wherein the dosage form comprises 10-200mg of L-menthol. 
Juergens teaches the use of menthol for suppressing the release of arachidonic acid, inflammatory mediators and cytokines (page 2, lines 24-31). The dosage for menthol is between 100 to 450 mg/day (page 4, line 28). Capsules containing 150mg of menthol were administered for 4 days in patients with bronchial asthma (page 9, lines 1-9). Anti-inflammatory effect is achieved by inhibiting cytokine production and by reducing the availability of arachidonic acid (page 2, lines 9-20). 
It would have been prima facie obvious to one of ordinary skill in the art at the time of the filing of the instant application to form the tablet of Chenevier et al. with menthol as the active principle and have a reasonable expectation of success. One would have been motivated do so since Chenevier et al. teach that anti-inflammatories may be the active principle and Juergens teach that menthol has anti-inflammatory properties. Juergens also suggests the instantly claimed amount of menthol as being useful in treatment of bronchial asthma. For the foregoing reasons the instant claims are rendered obvious by the teachings of the prior art. 
This rejection is a new ground of rejection.
Claims 1, 5, 6-8, 21, and 22 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Prater et al. (International Application Published Under the PCT WO 02/30398, Published 04/18/2002) in view of Juergens (International Application Publication Under the PCT WO 94/28895, Published 12/22/1994).
The claims are directed to a particulate dosage comprising a core comprising 30% to 70% pure L-menthol, 25 to 60% microcrystalline cellulose, and 0.5 to 4% hypromellose and an enteric coating over the core comprising methacrylic acid copolymer. The particles having a diameter of 0.1 to 3mm. 
Prater et al. teach spheroid cores having a diameter of 0.5 to 4.0mm, preferably 0.5 to 2mm, more preferably 1.0 to 2mm before coating comprising 5-80% by weight of drug, 5-90% by weight of spheronising agent such as microcrystalline cellulose and 0 to 1% by weight of binders such as hydroxypropylmethylcellulose (page 7, lines 19-25 and page 8, lines 1-10). The composition is preferably a multiunit dosage form comprising multiparticulates for instance spheroids contained in a capsule or sachet (page 6, lines 19-23). The multiunits can be produced by extrusion spheronisation (page 16, line 7). For colonic delivery the multiparticulates will have an additional enteric coat for treatment of conditions such as irritable bowel syndrome (page 13, lines 10-20). In a preferred embodiment the enteric coating comprises Eudragit L 30D-55 USNF (methacrylic acid copolymer) (page 28, lines 17-23). Active ingredient of 01.-500 mg, preferably 1-100 mg can be loaded into the spheroid cores (page 11, lines 3-4). Examples of drugs that can be used include anti-inflammatories (page 10, lines 16-23). 
Prater et al. lacks a teaching or suggestion wherein the core comprises L-menthol.
Juergens teaches the use of menthol for suppressing the release of arachidonic acid, inflammatory mediators and cytokines (page 2, lines 24-31). The dosage for menthol is between 100 to 450 mg/day (page 4, line 28). Capsules containing 150mg of menthol were administered for 4 days in patients with bronchial asthma (page 9, lines 1-9). Anti-inflammatory effect is achieved by inhibiting cytokine production and by reducing the availability of arachidonic acid (page 2, lines 9-20). 
It would have been prima facie obvious to one of ordinary skill in the art at the time of the filing of the instant application to form the capsule/sachet of Prater et al. with menthol as the drug and have a reasonable expectation of success. One would have been motivated do so since Prater et al. teach that anti-inflammatories may be the drug and Juergens teach that menthol has anti-inflammatory properties. Juergens also suggests the instantly claimed amount of menthol as being useful in treatment of bronchial asthma. For the foregoing reasons the instant claims are rendered obvious by the teachings of the prior art. 

This rejection is a new ground of rejection.
Claims 3, 4, and 8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Prater et al. (International Application Published Under the PCT WO 02/30398, Published 04/18/2002) in view of Juergens (International Application Publication Under the PCT WO 94/28895, Published 12/22/1994) as applied to claim 1, 5, 6-8, 21, and 22 above, and further in view of Chenevier et al. (US Patent Application Publication 2006/0165794 A1, Published 07/27/2006).
The claims are further directed the L-menthol source being micronized crystalline L-menthol.
The teachings of Prater et al. and Juergens are discussed above. 
Parter et al. Juergens lack a teaching wherein the L-menthol source is micronized crystalline L-menthol. 
The teachings of Chenevier et al. are discussed above.
It would have been prima facie obvious to one of ordinary skill in the art at the time of the filing of the instant application to use a micronized crystalline source of L-menthol in the spheroids of Prater et al. and have a reasonable expectation of success. One would have been motivated to do so since Chenevier et al. teach that microcrystal drug form can be used for forming spheroid cores. For the foregoing reasons the instant claims are rendered obvious by the teachings of the prior art. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI SOROUSH whose telephone number is (571)272-9925.  The examiner can normally be reached on M-F 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann R Richter can be reached on (571) 272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALI SOROUSH/Primary Examiner, Art Unit 1617